Citation Nr: 1019420	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a shrapnel wound to the left knee.

2.  Entitlement to a compensable disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to a compensable disability rating 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's 
residuals of a shrapnel wound to the left knee, which 
required debridement, have been manifested by a retained 
metallic fragment, and subjective but credible complaints of 
pain, fatigue with prolonged standing and walking, and a 
sensitive scar, comparable to moderate muscle disability.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
residuals of a shrapnel wound to the left knee, Muscle Group 
XIII, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.73, Diagnostic 
Codes 5313, 5314 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the increased rating issue 
decided herein.  The RO sent the Veteran letters in July 2004 
and July 2006 that informed him of the requirements needed to 
establish entitlement to an increased evaluation.  The notice 
letters advised the Veteran that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  In accordance with the 
requirements of VCAA, the VA letters informed the Veteran 
what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  The July 2006 letter also notified 
the Veteran that an effective date would be assigned if the 
claim were granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159.  In this case, a VA examination 
was conducted in August 2004.  

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Analysis

Service connection for residuals of a shrapnel wound to the 
left knee was awarded by means of a rating decision dated in 
June 1996 and initially rated as noncompensable.  The current 
claim on appeal was received in April 2004.  The Veteran 
contends that his residuals of a shrapnel wound to the left 
knee warrant a compensable rating because he experience pain 
and fatigue and his residual scar is sensitive.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's service-connected left knee shrapnel wound 
residuals have been rated as noncompensable under 38 C.F.R. § 
4.56, Diagnostic Code 5314 for residuals of a shell fragment 
wound to Muscle Group XIV.  However, the Board noted that 
according to the August 2004 VA examiner, the Veteran's 
service-connected disability involved an injury to hamstring 
muscle area, Muscle Group XIII (Diagnostic Code 5313).  As 
such, the Board will consider the evidence in light of the 
proper Diagnostic Codes.  Muscle injuries evaluated under the 
applicable diagnostic codes are classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56.

The cardinal signs and symptoms of muscle disability for VA 
purposes are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).

A slight muscle wound is a simple wound without debridement 
or infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings 
would entail a minimal scar with no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(iii).  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Id. at (d)(3)(iii).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings of a severe muscle wound 
are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Accordingly, a compensable evaluation in this case would be 
warranted if the evidence established a moderate muscle 
injury.

Service treatment records demonstrate that the Veteran 
sustained a shrapnel wound injury to the knee in May 1967.  
The wound was debrided upon admission and was determined to 
have closed five days later.

The Veteran was afforded a VA examination in August 2004.  He 
reported discomfort in the left lower extremity, aggravated 
by changes in weather and prolonged periods of standing and 
walking.  Muscle group involvement was XIII, hamstring 
complex.  His disability had a minimal effect on his 
activities of daily living.  There were no associated 
injuries of the nerves or bony structures.  Muscle strength 
was normal.  Range of motion of the left knee was from zero 
to 130 degrees.  The Veteran indicted that repetitive flexion 
of the knee resulted in some fatigue.  Upon examination there 
was no apparent weakness or loss of endurance following 
repetitive use.  There was no discomfort with movement 
against gravity or strong resistance.  X-ray did not 
demonstrate any underlying osseous abnormality.  There were 
no degenerative changes or evidence of a joint effusion. 

There was a scar at the site of the shrapnel entrance, which 
measured 1.5 x 0.5 inches.  The scar was slightly sensitive, 
touchy to palpation.  The scar was superficial and stable.  
The color of the scar was the same as the surrounding skin.  
There was no area of induration of inflexibility of the skin 
surrounding the scar.  There was no evidence of adherence to 
underlying tissue, tendon damage, bone or nerve damage, 
muscle herniation, loss of muscle function, elevation, 
depression, edema, or inflammation.  The residual scar did 
not result in any limitation of motion or function or 
disfigurement.  The examiner opined that the Veteran's scar 
did not interfere with the Veteran's activities of daily 
living.  

The Veteran's residuals of a shrapnel wound to the left knee 
have been rated based on "slight" muscle disability.  As 
contemplated by the criteria for "slight" muscle 
disability, the Veteran's wounds healed with good functional 
results.  Likewise, there have been no cardinal signs or 
symptoms of muscle disability, and no evidence of fascial 
defect, atrophy, or impaired tonus.  There is no impairment 
of function.

Upon review of the evidence, the Board acknowledges that 
neither the Veteran's injury nor his subsequent residuals 
satisfy the criteria for moderate muscle injury.  
Specifically, through and through or deep penetrating wounds 
were not specifically described in service.  Although the 
wounds were debrided, "residuals" of debridement have not 
been shown, nor was there prolonged infection.  No cardinal 
signs or symptoms of muscle disability have been shown.  
While a scar is present, there is no objective evidence 
indicating loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power.  

However, the Board finds that the Veteran's shrapnel wound 
residual symptoms exceed the criteria for "slight" 
disability.  In this respect, the initial injury required 
debridement of the wound, while the criteria for "slight" 
disability provide that the wound was "without 
debridement."  Additionally, a 1996 radiographic report 
clearly demonstrated a retained metallic fragment in the left 
thigh area.  Upon VA examination in 2004, the Veteran 
reported a lowered threshold of fatigue with prolonged 
standing and walking.  

The Veteran has also reported that his residual scar was 
sensitive to touch.  Although not sufficient to warrant a 
compensable rating based on scars, as a symptom of shrapnel 
wound residuals, the scar, as well the tenderness, when 
considered with the evidence including debridement of the 
injury and a retained metallic fragment, presents a 
disability picture more nearly approximating "moderate" 
muscle disability.  38 C.F.R. § 4.7.  As such, a 10 percent 
rating for residuals of a shrapnel wound to the left knee is 
warranted.

A higher or separate rating is not warranted.  Separate 
ratings may be assigned for symptoms, such as scars, which 
are not "duplicative of or overlapping with the 
symptomatology" of the underlying condition.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In 
this case, the Veteran is not entitled to a compensable 
rating based on scarring alone.  The objective evidence of 
record demonstrates that the Veteran's scar is well-healed 
and has not been shown to be poorly nourished, ulcerated, or 
unstable, nor does it exceed 144 square inches.  
Additionally, there is no impairment of function.  Therefore, 
he is not entitled to a compensable rating for a scar.  38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801 to 7805 (2009).  
Moreover, the symptoms pertaining to the scarring have been 
considered in the decision to grant a 10 percent rating, and, 
therefore, a separate rating would be duplicative.  

In sum, with the application of the benefit-of-the-doubt 
rule, a 10 percent rating for residuals of a shrapnel wound 
to the left knee is warranted.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran has not shown that his service-
connected residuals of a shrapnel wound to the left knee have 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating.  
Rather, the Veteran has submitted that his psychiatric 
disability has negative affected his ability to maintain 
employment.  His residuals of a shrapnel wound to the left 
knee have also not been shown to have warranted any periods 
of hospitalization, or have otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Throughout the pendency of this appeal, a 10 percent rating, 
but no higher, for residuals of a shrapnel wound to the left 
knee is granted.


REMAND

The Veteran alleges entitlement to a compensable evaluation 
for his service-connected PTSD.  

The Veteran underwent a VA examination in August 2004.  The 
VA examiner diagnosed the Veteran as having moderate 
intensity dysthymic disorder, with some irritability, 
secondary to multiple life stressors such as employment 
issues, financial difficulties and intrapersonal problems.  
With regards to the Veteran's PTSD, the examiner indicated 
that it was subclinical and that not even transient symptoms 
were noted.  The Veteran was also diagnosed as having a 
passive-aggressive personality disorder.  A GAF score of 90 
was assigned because it specifically referenced the Veteran's 
PTSD symptoms, which the examiner indicated were not readily 
apparent.  The examiner determined that the Veteran's 
occasional nightmares regarding Vietnam were the only 
possible manifestation of any symptomatology relating to 
PTSD.  

Later in August 2004, the Veteran underwent a VA psycho-
social evaluation, wherein he reported subjective complaints 
of sleep disturbances, difficulties with anger management, 
intrusive thoughts, depression and anxiety.  The Veteran was 
assigned a GAF score of 55 and the examiner indicated that 
difficulty managing stress in the workplace was prompting the 
Veteran to seek psychotherapy.  

Subsequently, in his April 2005 notice of disagreement, the 
Veteran submitted that he had lost his employment in December 
2004 because of his psychiatric symptomatology.  The 
Veteran's statements suggest a worsening of his PTSD.  
Accordingly, in order to properly assess the Veteran's 
service-connected PTSD under VA's Schedule for Rating 
Disabilities, he must be afforded a new examination that 
considers contemporaneous findings pertinent to all 
applicable criteria for a higher rating.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. Part 4.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other relevant medical treatment for his 
PTSD that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  After the above development is 
completed, the RO/AMC will schedule the 
Veteran for a comprehensive VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The following considerations will govern 
the examination:

a.  The Veteran's claims file and a 
copy of this remand must be made 
available to the examiner for review 
in conjunction with the evaluation, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of this 
examination. 

b. All studies deemed necessary 
should be performed.  The examiner 
should report all symptoms 
associated with the Veteran's PTSD, 
and opine as to the degree of 
impairment as to PTSD in accordance 
with established VA rating 
protocols.

c.  The examiner must also express 
an opinion as to whether the 
Veteran's psychiatric disorder, 
(with any other service-connected 
disorder) renders him unemployable, 
without regard to any non-service-
connected disorder.

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2. If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


